Title: To James Madison from Israel Smith, 16 August 1802 (Abstract)
From: Smith, Israel
To: Madison, James


16 August 1802, Rutland, Vermont. Recommends Samuel Prentiss of Rutland for the post of commissioner of bankruptcy. “P⟨r⟩entiss is about thirty five ⟨years o⟩f age has been Educated ⟨in⟩ the profession of the Law—is a man of good morals and good habits and in my opinion very capable of discharging the duties of a Commissioner.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Prentiss”). 1 p. Docketed by Brent and Jefferson.


